Citation Nr: 1300301	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  09-35 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from December 1967 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

The Board notes that, on the Veteran's September 2009 substantive appeal (VA Form 9), he requested a hearing before a Veterans Law Judge sitting at his local RO; in October 2009 he then changed his request to a video-conference hearing.  In an undated statement received between October 2009 and January 2010, the Veteran withdrew his request for a Board hearing and requested that his claims file be sent to the Board.  In January 2010 statements, the Veteran's representative reiterated that the Veteran withdrew his request for a hearing and requested that his claims file be forwarded to the Board.  Therefore, the Board finds that the Veteran's request for a hearing has been withdrawn.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his PTSD.  In this regard, the Board observes that he was last examined by VA in January 2009.  Since such examination, he has alleged that his symptoms have increased in severity.  Specifically, in his May 2009 notice of disagreement, the Veteran reported becoming increasingly withdrawn and that he believes human existence is not for him.  Additionally, in his September 2009 substantive appeal, he alleged that he is withdrawing and has increasingly avoided crowds.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the January 2009 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Board also notes that the Veteran has reported attending group counseling sessions at the VA clinic in Kirksville, Missouri.  In this regard, the most recent VA treatment records of record are dated in May 2008.  Therefore, while on remand, VA treatment records from the Kirksville facility dated from May 2008 to the present should be obtained for consideration in the Veteran's appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Kirksville VA facility dated from May 2008 to the present pertaining to the Veteran's service-connected PTSD.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disability has on the Veteran's social and occupational functioning, to include whether such renders him unemployable.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  All opinions expressed should be accompanied by supporting rationale. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


